[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 09-10833                ELEVENTH CIRCUIT
                                                          OCTOBER 20, 2009
                        Non-Argument Calendar
                                                         THOMAS K. KAHN
                      ________________________
                                                              CLERK

                D. C. Docket No. 08-00045-CR-2-HLM-4

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

NERY ALEXIS BONILLA,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                    _________________________

                           (October 20, 2009)

Before BLACK, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
      Giles Jones, appointed counsel for Nery Alexis Bonilla, has filed a motion

to withdraw supported by a brief prepared pursuant to Anders v. California, 386

U.S. 738 (1967). Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Bonilla’s conviction and sentence are AFFIRMED. In light of our affirmance of

his conviction and sentence, Bonilla’s Motion to Dismiss Counsel and Proceed

Pro Se is DENIED as moot.




                                        2